DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  There is no copy of foreign patent document KR 200444064 Y1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘two bands’ and ‘brake system’ in claims 3 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claims 2-7 are objected to because of the following informalities:  Dependent claims should begin with “The”.  Claim 5, line 7 states “At the top …”.  “At” should not be capitalized and the claim should be in single sentence form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5 and 7 make references to “it”.  The claims are unclear because the element(s) being referred to by “it” are unknown.
Claim 1 recites the limitation "the movement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the front" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rear" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the opening or closing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the chassis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the motorcycle or bicycle type" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 2 references “motorcycle or bicycle type”.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  See MPEP 2173.05(b)(III)(E).
Claim 2 recites the limitation "the central axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the wheels rear of said vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “multiple overlapping panels” in lines 1-2.  Claim 3, dependent from claim 1, then introduces “a panel” in lines 1-2.  It is unclear whether the “panel” in claim 3 is referring to the “panel” in claim 1 or is a separate “panel”.
Claim 3 recites the limitation "the upper central part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “multiple overlapping panels” in lines 1-2.  Claim 3, dependent from claim 1, then introduces “a panel” in lines 1-2.  Claim 3, dependent from claim 1, then introduces “a panel” in line 2.  It is unclear whether the “panel” in claim 3 is referring to the “panel” in claim 3, lines 1-2, claim 1 or is a separate “panel”.
Claim 3 recites the limitation "the front part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the front side walls" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “multiple overlapping panels” in lines 1-2.  Claim 3, dependent from claim 1, then introduces “a panel” in lines 1-2.  Claim 3, dependent from claim 1, then introduces “a panel” in line 2.  Claim 3, dependent from claim 1, then introduces “a panel” in line 4.  It is unclear whether the “panel” in claim 3 is referring to the “panel” in claim 3, lines 1-2, line 2, claim 1 or is a separate “panel”.
Claim 3 recites the limitation "the rear" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the longitudinal axis" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the rear side walls" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the top" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 6 references “a pin-type joint”.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  See MPEP 2173.05(b)(III)(E).
Claim 3, line 7 references “a pin-type joint”.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  See MPEP 2173.05(b)(III)(E).
Claim 3 recites the limitation "the bottom" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the structure" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the driver" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the vehicle’s brake system" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the asphalt" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the upper panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the side panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the rear panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “multiple overlapping panels” in lines 1-2.  Claim 5, dependent from claim 1, then introduces “a front panel” in line 2.  It is unclear whether the “panel” in claim 5 is referring to the “panel” in claim 1 or is a separate “panel”.
Claim 1 introduces “multiple overlapping panels” in lines 1-2.  Claim 5, dependent from claim 1, then introduces “a panel” in line 2.  It is unclear whether the “panel” in claim 5 is referring to the “panel” in claim 1 or is a separate “panel”.
Claim 5 recites the limitation "the front part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the longitudinal axis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the upper wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the front side walls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “multiple overlapping panels” in lines 1-2.  Claim 5, dependent from claim 1, then introduces “a panel” in line 3.  It is unclear whether the “panel” in claim 5 is referring to the “panel” in claim 1 or is a separate “panel”.
Claim 5 recites the limitation "the rear " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the rear side walls" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “multiple overlapping panels” in lines 1-2.  Claim 5, dependent from claim 1, then introduces “a bottom panel” in line 5.  It is unclear whether the “panel” in claim 5 is referring to the “panel” in claim 1 or is a separate “panel”.
Claim 1 introduces “multiple overlapping panels” in lines 1-2.  Claim 5, dependent from claim 1, then introduces “the panels” in line 5.  It is unclear whether the “panels” in claim 5 is referring to the “panel(s)” in claim 5 or claim 1.
Claim 5, line 6 references “a pin-type joint”.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  See MPEP 2173.05(b)(III)(E).
Claim 5 recites the limitation "the top" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 7 references “a pin-type joint”.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  See MPEP 2173.05(b)(III)(E).
Claim 5 recites the limitation "the bottom" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “multiple overlapping panels” in lines 1-2.  Claim 5, dependent from claim 1, then introduces “the panels” in line 7.  It is unclear whether the “panels” in claim 5 is referring to the “panel(s)” in claim 5 or claim 1.
Claim 5 recites the limitation "the structure" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the brake system" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the vehicle" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the movement" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the front panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the side panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the rear panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the event" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 4 references “pin joints type”.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  See MPEP 2173.05(b)(III)(E).
Claim 7 is unclear as it is unclear whether the “rear panel” “upper panel” and “front panel” are part of the “multiple overlapping panels” in claim 1 or are separate panels.
Claim 6 recites the limitation "the upper panels" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 4 references “front”.  It is unclear which element ‘front’ is referring.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3155278 U (Machine Translation of Description ‘MTD’), as cited by Applicant.
As best understood, with respect to claims 1, 4 and 6-7, JP ‘278 discloses Rigid and aerodynamic external protection device (20) characterized in that it comprises multiple overlapping panels (21) coupled by one or more pins (40) that allow the movement of the panels (21) from the front to the back when the opening or closing of the device is required, where said panels (21) form an oval shell type structure; characterized in that the movement of the upper panel (21) and the side panel (21) can be manually operated by means of a lever located on the rear panel or electronically by means of a motor (50) that exerts a circular motion on the pins (40); characterized in that the movement of the front panel (21) and the side panel (21) can be performed manually by means of a lever located on the rear panel (3) or electronically by means of a motor (50) that exerts a circular motion on the pins (40); for the protection of a user's skull from external weather conditions and physical damage in the event of a collision, characterized in that it comprises a rear panel (21), an upper panel (21) and a front panel (21), which are coupled by pin joints type (40), one on each side, allowing movement of the upper panels (21) and front (21).  (Figs. 1-3, MTD paragraphs 7-14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over JP 3155278 U.
As best understood, with respect to claim 2, JP ‘278 discloses mounting the protection device at various locations (compare fig. 1 and fig. 2) but is silent regarding installation with fasteners coupled to central axis of rear wheel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to install the protection device with fasteners coupled to central axis of rear wheel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614